Title: To Thomas Jefferson from Gouverneur Morris, 17 August 1792
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 17 August 1792

If I have not hitherto mentioned the Applications made to me by the foreign Officers who have Certificates whereof the interest is payable in this City, it has not been for Want of sufficient cause, but because I did daily hope to have receiv’d some orders on that Subject. Many have spoken to me, written to me, and call’d upon me. I have given to all the general Assurances that Justice would be done, that I would transmit their Claims, and the like. I now enclose a Letter from the polish Envoy relative to the Claims of Brigadier General Koskiusko, and I have told the Count d’Oraczewski that I daily expect Dispatches from you on this Subject. I did this because General du portail told me that he has Information from Colo. Ternant that these Claims are all honorably provided for. In the Uncertainty as to what may have been done I feel it my Duty to bring the Matter to your Recollection perswaded that you will do every Thing which may be proper on the Occasion.
I enclose in like Manner a Letter I have receivd from Mr. Francis Coffyn of Dunkirk, respecting the Consular Office in that City. I tell him in Answer to it that I shall enquire of Mr. de la Motte as to the Appointment he complains of and will transmit his Letter to you, and take your Orders. These you will I trust be so kind as to give me. I know not Mr. Coffyn and consequently can say Nothing either for or against him. I am with Esteem and Regard Dr Sir your obedient Servant

Gouv Morris

